DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 and 17-18 are pending in the present application.

Withdrawn Rejections
The rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to delete “preferably 99.99% w/w”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17-18 depend from a cancelled claim.  Therefore, the metes and bounds of the claims are unclear.  For the purposes of examination, the examiner is construing both claims as being dependent from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danscher ‘261 (US 7,655,261).
Instant claim 1 is drawn to a method for reducing scar formation comprising administering gold particles having a cross section in the range of 20-1000 µm and having a purity greater than 99.00% w/w directly to a wound prior to scar formation, thereby reducing formation of a scar during healing of the wound.
Danscher ‘261 discloses treating various diseases a.o. autoimmune inflammation or non-microbial inflammation of the skin, such as psoriasis or allergic skin inflammations, wherein the treatment comprises application of micron-sized gold particles (col. 5, ln. 3-40 and 62-67).  Danscher ‘261 discloses pouring gold particles onto a transplanted heart just before the wound was closed (col. 9, ln. 5-6).  Danscher ‘261 further discloses that the gold particles are pure gold and have a cross-section of greater than 20 µm (col. 5, ln. 3-14, 34-37 and 62-67; and Experiments 1 and 2).  Danscher ‘261 also discloses that the gold particles include coiled up threads that may be wound up as spring like coils (col. 4, ln. 43-45; and Experiments 1 and 2).  See also Claims 1-24.
Regarding the purity being greater than 99.00% w/w, Danscher ‘261 discloses that the gold particles are pure gold.  As evidenced by the instant specification, pure gold means at least 99.00% w/w (pg. 3, ln. 20-22).
Regarding the reduction of scar formation, Danscher ‘261 discloses that the gold treated granulose tissue was distinctly growth inhibited (col. 9, ln. 12-14).  Also, Danscher ‘261 administers the same product as instantly claimed, gold microparticles with a cross section of at least 20 µm, to patients suffering from various diseases, such as psoriasis and wounds.  Therefore, Danscher ‘261 disclose administering the gold particles directly to a wound prior to scar formation, which will inherently reduce scar formation during healing of the wound.  
Instant claim 2 states that the gold particle is administered prophylactically to prevent or reduce an abnormal scar formation during healing of a wound.
Danscher ‘261 administers the same product as instantly claimed, gold microparticles with a cross section of at least 20 µm, to patients suffering from various diseases, such as psoriasis and wounds.  Danscher ‘261 also discloses administering gold particles to a wound prior to being closed.  Therefore, Danscher ‘261 discloses administering the gold particles directly to a wound prior to scar formation, which will inherently reduce abnormal scar formation during healing of the wound.  
Instant claim 3 states that the cross-section of the gold particle is in the range of 20-40 µm.
Danscher ‘261 discloses gold microparticles with a cross section of at least 20 µm (col. 5, ln. 3-6, 36, 64-65).
Instant claim 4 states that the gold particle is formed as a micron ball gold thread.
Danscher ‘852 discloses that the gold particles may be in the form of coiled up threads (col. 4, ln. 42).
Instant claim 5 states that the effective amount of the gold particle is administered into the wound accessible for contact with immune cells of a patient.
Danscher ‘261 discloses that gold ions released from a dose of heavy metals delivered to the patient migrates through the patient’s tissue and is taken up by immune reactive cells (col. 3, ln. 15-19). Danscher ‘261 also discloses that gold particles sized less than 20 µm are phagocytosed by the macrophages without effecting release of ions, while particles more than 20 µm cannot be phagocytized but are attached by the macrophages that causes liberation of gold ions from the surfaces of the gold particles.  These gold ions are then taken up by the macrophages and can be visualized in the cells at light and electron microscopical levels by Autometallography (col. 6, ln. 1-8).  Therefore, the gold particles according to Danscher ‘852 are accessible for contact with immune cells of the patient.
Instant claim 6 states that the scar is formed from granulation tissue.
Danscher ‘261 discloses that the gold treated granulose tissue was distinctly growth inhibited (col. 9, ln. 12-14).  Therefore, the scar would be formed from granulation tissue.  
Instant claim 7 states that the scar is a keloid, a hypertrophic or an atrophic scar.
Danscher ‘261 discloses administering gold particles to the site of a wound prior to scar formation.  Therefore, the process according to Danscher ‘261 would inherently reduce scar formation from keloid, hypertrophic and atrophic scars.
Instant claim 9 states that the method reduces pain in patients susceptible to abnormal scarring.
Danscher ‘261 discloses that their gold particles also suppress pain (col. 3, ln. 20-24; col. 4, ln. 67).
Instant claim 11 states the wound is a psoriasis wound.
Danscher ‘261 discloses treatment of inflammatory diseases, including psoriasis (col. 5, ln. 29-32).
Instant claim 17 states that the gold particles are applied directly into the base of the wound and/or administered by injection into the affected tissue of the wound.
Danscher ‘261 discloses injecting the gold particles into the site of the wound, as well as being dispensed as drops, aerosols, ointments, lotions, creams, etc. (col. 5, ln. 22-28).
Instant claim 18 states that the wound originates from a surgical incision, and the method comprises applying to the exposed tissue of the surgical incision an effective amount of a composition comprising the gold particles and physiologically acceptable carrier along the walls of the incision and into the walls.
Danscher ‘261 discloses pouring gold particles onto a transplanted heart just before the wound was closed (i.e., applied to exposed tissue inside a surgical incision) (col. 9, ln. 5-6).   
Response to Arguments
Applicant’s Remarks filed 18 July 2022 have been fully considered but they are not persuasive.  Applicant argues that Danscher ‘261 does not disclose a method of reducing scar formation, where the method involves administering gold particle directly to a wound prior to scar formation. 
The examiner respectfully argues that Danscher ‘261 discloses that the gold treated granulose tissue was distinctly growth inhibited (col. 9, ln. 12-14).  Also, Danscher ‘261 administers the same product as instantly claimed, gold microparticles with a cross section of at least 20 µm, to patients suffering from various diseases, such as psoriasis and wounds.  Therefore, Danscher ‘261 disclose administering the gold particles directly to a wound prior to scar formation, which will inherently reduce scar formation during healing of the wound.  

Claims 1-3, 5-9, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danscher ‘852 (US 2014/0194852 A1).
Instant claim 1 is drawn to a method for reducing scar formation comprising administering gold particles having a cross section in the range of 20-1000 µm and having a purity greater than 99.00% w/w directly to a wound prior to scar formation, thereby reducing formation of a scar during healing of the wound.
Danscher ‘852 disclose a method for treating an inflammatory disease comprising the steps of administering one dose of a medical device comprising solid micron-sized gold particles into a location in need of treatment, wherein the inflammatory disease includes psoriasis and wounds, and the location includes injury/trauma caused by a lesion or eczema and along a sutured wound ([0037]-[0039] and [0095]; and Claims 12 and 16).  Danscher ‘852 further disclose application of the gold particles to the site of a bone implant to ensure that inflammation between implant and bone is suppressed ([0046]; and Claims 14-15).  Danscher ‘852 disclose that the gold particles suppress inflammation and pain ([0034] and [0113]).
Danscher ‘852 also disclose that the smallest diameter of the micron-sized solid gold particles is above 20 µm, more preferred in the range of 20-150 µm, including 20-50 µm, and the micron-sized gold particles have a purity of 99.99% w/w pure gold ((0023], [0032] and [0071]-[0075]; and Claims 1 and 9).
Regarding the reduction of scar formation, it is noted that Danscher ‘852 administers the same product as instantly claimed, gold microparticles with a cross section of 20-150 µm, to patients suffering from various diseases, such as psoriasis and wounds (e.g., lesions or eczema and along a sutured wound).  Therefore, Danscher ‘852 disclose administering the gold particles directly to a wound prior to scar formation, which will inherently reduce scar formation during healing of the wound.  Also, Danscher ‘559 disclose that sutures containing gold particles with a diameter or largest cross-section of at least 20 µm, gold webs or gold threads will suppress the foreign-body reaction after surgical intervention.  The reduced inflammation will be followed by a reduced formation of granulation tissue and therefore the use of gold containing sutures will result in reduced scar formation (Abstract).  Therefore, as evidenced by Danscher ‘559, the gold particles according to Danscher ‘852 will suppress inflammation and also reduce scar formation.
Instant claim 2 states that the gold particle is administered prophylactically to prevent or reduce an abnormal scar formation during healing of a wound.
Danscher ‘852 administers the same product as instantly claimed, gold microparticles with a cross section of 20-150 µm, to patients suffering from various diseases, such as psoriasis and wounds (e.g., lesions or eczema and along a sutured wound).  Therefore, Danscher ‘852 discloses administering the gold particles directly to a wound prior to scar formation, which will inherently reduce abnormal scar formation during healing of the wound.  
Instant claim 3 states that the cross-section of the gold particle is in the range of 20-40 µm.
Danscher ‘852 discloses gold microparticles with a cross section of 20-150 µm, preferably 20-45 µm ([0014], [0023], [0032]-[0033], [0060], [0064], [0101]).
Instant claim 5 states that the effective amount of the gold particle is administered into the wound accessible for contact with immune cells of a patient.
Danscher ‘852 discloses administering the gold particles directly to a wound prior to scar formation.  Danscher ‘852 discloses dissolucytosis, which is an extracellular liberation of gold ions from the surface of gold particles bigger than 20 µm, wherein the particles cannot be phagocytosed by macrophages ([0074]-[0075]).  Therefore, the gold particles according to Danscher ‘852 are accessible for contact with immune cells of the patient.
Instant claim 6 states that the scar is formed from granulation tissue.
Danscher ‘852 discloses administering gold particles to the site of a wound, including a lesion and along a sutured wound, which would inherently include reducing scar formation from a scar formed from granulation tissue.  The instant specification states that granulation tissue is understood as new connective tissue and tiny blood vessels that form in relation to wound healing.  Therefore, the wounds according to Danscher ‘852 would include granulation tissue.
Instant claim 7 states that the scar is a keloid, a hypertrophic or an atrophic scar.
Danscher ‘852 discloses administering gold particles to the site of a wound prior to scar formation.  Therefore, the process according to Danscher ‘852 would inherently reduce scar formation from keloid, hypertrophic and atrophic scars.
Instant claim 9 states that the method reduces pain in patients susceptible to abnormal scarring.
Danscher ‘852 discloses that their gold particles also suppress pain ([0001], [0034], [0113]).
Instant claim 11 states the wound is a psoriasis wound.
Danscher ‘852 discloses treatment of inflammatory diseases, including psoriasis ([0037], [0095]).
Instant claim 17 states that the gold particles are applied directly into the base of the wound and/or administered by injection into the affected tissue of the wound.
Danscher ‘852 discloses injecting the gold particles into the site of the wound ([0099], [0102], [0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all  r3obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Danscher ‘559 (DK 2008 01559 L) in view Danscher ‘261 (US 7,655,261) and Danscher ‘852 (US 2014/0194852 A1).
Instant claim 1 is drawn to a method for reducing scar formation comprising administering gold particles having a cross section in the range of 20-1000 µm and having a purity greater than 99.00% w/w directly to a wound prior to scar formation, thereby reducing formation of a scar during healing of the wound.
Danscher ‘559 teach metallic gold particles with a cross section of at least 20 microns will cause a reduction of inflammation in wounds and lesions in the skin or in the oral or other available mucosal membranes.  Danscher ‘559 further teach that for suppressing more permanent inflammatory activity in the skin, e.g., psoriasis, injection of gold particles in the dermis of the lesioned areas is expected to have significant beneficial effects.  Danscher ‘559 also teach that sutures containing gold particles, gold webs or gold threads will suppress the foreign-body reaction after surgical intervention.  The reduced inflammation will be followed by a reduced formation of granulation tissue and therefore the use of gold containing sutures will result in reduced scar formation (Abstract).  See also Claims 1-10. 
Danscher ‘559 do not explicitly disclose the purity of the gold particles being greater than 99.00% w/w, as instantly claimed.  However, Danscher ‘261 teaches the use of pure gold particle threads having a cross section of at least 20 µm for the treatment of the skin, such as psoriasis (col. 5, ln. 3-40 and 62-67; and Experiments 1 and 2).
Also, Danscher ‘852 teaches treating an inflammatory disease comprising administering solid micron-sized gold particles into a location in need of treatment, wherein the gold particles have a purity of 99.99% w/w pure gold ([0037]-[0039], [0071] and [0095]; and Claims 12 and 16).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to use pure gold with a purity of 99.99% w/w in the method according to Danscher ‘559, since Danscher ‘261 and Danscher ‘852 teach the use of pure gold particles with a purity of 99.99% w/w for the same treatments, e.g., reduction of inflammation.
Instant claim 2 states that the gold particle is administered prophylactically to prevent or reduce an abnormal scar formation during healing of a wound.
Danscher ‘559 teaches administering gold particles to suppress/extinguish inflammation, wherein the gold particles come in contact with wounds and lesions, and also results in reduced scar formation (Abstract).
Therefore, the gold particles according to Danscher ‘559 will necessarily reduce abnormal scar formation during healing of a wound.
Instant claim 3 states that the cross-section of the gold particle is in the range of 20-40 µm.
Danscher ‘559 teaches that the metallic gold particles have a diameter or largest cross section of at least 20 microns (Abstract).
Instant claim 4 states that the gold particle is forms as a micron ball gold thread.
Danscher ‘559 do not explicitly disclose that the gold particles are formed as a micron ball gold thread, as instantly claimed.  However, Danscher ‘261 teach the use of pure gold particle threads having a cross section of at least 20 µm for the treatment of the skin, such as psoriasis (col. 5, ln. 3-40 and 62-67; and Experiments 1 and 2).
Instant claim 5 states that the effective amount of the gold particle is administered into the wound accessible for contact with immune cells of a patient.
Danscher ‘559 teaches administering gold particles to wounds and lesions, which would necessarily include being accessible for contact with immune cells of a patient.
Instant claim 6 states that the scar is formed from granulation tissue.
Danscher ‘559 teaches reduction of scar formation.
Instant claim 7 states that the scar is a keloid, a hypertrophic or an atrophic scar.
Danscher ‘559 teaches administering gold particles to a wound or lesion, which results in reduced scar formation.  The method would necessarily reduce formation of a keloid, hypertrophic or atrophic scar.
Instant claim 8 states that the wound is a chronic wound or a diabetic wound.
Danscher ‘559 teaches suppressing more permanent inflammatory activity in the skin, e.g. psoriasis.  It is noted that psoriasis is a chronic condition.
Instant claim 9 states that the method reduces pain in patients susceptible to abnormal scarring.
Danscher ‘559 teaches that the gold particles reduce inflammation and pain (Abstract).
Instant claim 11 states the wound is a psoriasis wound.
Danscher ‘559 teaches suppressing more permanent inflammatory activity in the skin e.g. psoriasis.
Instant claim 17 states that the gold particles are applied directly into the base of the wound and/or administered by injection into the affected tissue of the wound.
Danscher ‘559 teaches injection of gold particles into the dermis of the lesioned areas.
Instant claim 18 states that the wound originates from a surgical incision, and the method comprises applying to the exposed tissue of the surgical incision an effective amount of a composition comprising the gold particles and physiologically acceptable carrier along the walls of the incision and into the walls.
Danscher ‘559 teaches that sutures containing gold particles, gold webs or gold threads will suppress the foreign-body reaction after surgical intervention, wherein the gold containing sutures will result in reduced scar formation (Abstract).
Response to Arguments
Applicant’s Remarks filed 18 July 2022 have been fully considered but they are not persuasive.  Applicant argues that none of the cited references describes or suggests a method of reducing scar formation, where the method involves administering gold particle directly to a wound prior to scar formation. 
The examiner respectfully argues that Danscher ‘559 teaches applying gold particles to a wound, wherein reduced inflammation will be followed by a reduced formation of granulation tissue and therefore reduced scar formation.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Danscher ‘559 (DK 2008 01559 L) in view Danscher ‘261 (US 7,655,261) and Danscher ‘852 (US 2014/0194852 A1) as applied to claims 1-9, 11, 13, 14 and 16-18 above, further in view of Danscher ‘938 (US 2004/0151938 A1).
The teachings of Danscher ‘559, Danscher ‘261 and Danscher ‘852 are discussed above and incorporated herein by reference.
Danscher ‘559 does not explicitly disclose reducing scar formation wherein the scar is a sub epithelial scar resulting from use of local bone restoration or paradentosis, or that the local bone restoration is a filling, as instantly claimed.  
However, Danscher ‘938 teach implanting gold particles in order to reduce inflammation and pain, wherein the gold implants may be applied during bone repair ([0036]-[0037]).  Also, Danscher ‘852 teach that gold particles are suitable for reducing inflammation between an implant and bone tissue ([0046]).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to use the gold particles according to Danscher ‘559 for treatment during local bone restoration, such as a filling, as reasonably suggested by Danscher ‘938 and Danscher ‘852.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,655,261. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the treatment of diseases, such as psoriasis, with a composition comprising gold microparticles.  The ‘261 patent claims gold particles having a cross-section diameter of at least 20 µm, and that the composition improves conventional therapy for the treatment of inflammatory diseases, including psoriasis.  The instant claims include treatment or prevention of scarring during healing of a wound caused by psoriasis.  Therefore, the method according to the ‘261 patent will necessarily reduce or prevent scarring caused by psoriasis.
Response to Arguments
Applicant’s Remarks filed 18 July 2022 have been fully considered but they are not persuasive.  Applicant argues that US 7,655,261 does not explicitly suggest a method of reducing scar formation, where the method involves administering gold particle directly to a wound prior to scar formation. 
The examiner respectfully argues that US’ 261 claims a method for improving conventional therapy for the treatment of inflammatory diseases comprising delivering to a patient gold having a cross-sectional diameter of at least 20 µm, wherein the gold particles provide a surface area for direct contact with the patient’s tissue and that facilitates release of heavy metal ions for uptake by macrophages without phagocytosis of the particles.  US ‘261 further claims treatment of psoriasis, which is instantly claimed.  Regarding the reduction of scar formation, US ‘261 states that gold treated granulose tissue was distinctly growth inhibited.  Therefore, the gold particles according to US ‘261 reduces scar formation.

Claims 1-12 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,111,904. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include a composition comprising gold microparticles having a diameter of at least 20 µm.  US ‘904 claims a kit, medical device and capped vial comprising gold microparticle having a diameter of at least 20 µm, and hyaluronic acid as a carrier liquid.  US ‘904 further claims a medical device for the treatment of inflammatory diseases, including psoriasis and wounds.  The instant claims are drawn to a composition comprising gold microparticles having a diameter of 20-1000 µm, and a method for reducing scar formation by applying the gold particles directly to a wound prior to scar formation.  Therefore, the kit, medical device or capped vial according to US ‘904 contains the composition according to the instant claims, which will necessarily reduce scar formation.
Response to Arguments
Applicant’s Remarks filed 18 July 2022 have been fully considered but they are not persuasive.  Applicant argues that US 10,111,904 does not explicitly suggest a method of reducing scar formation, where the method involves administering gold particle directly to a wound prior to scar formation. 
The examiner respectfully argues that US’ 904 claims a medical device for the treatment of inflammatory diseases, including a wound.  The treatment of a wound with the same composition as instantly claimed will inherently reduce scar formation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616